--------------------------------------------------------------------------------

ORGENESIS INC.
(the “Issuer”)

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(CONVERTIBLE NOTE)

INSTRUCTIONS TO SUBSCRIBER

1.     You must complete all the information in the boxes on page 2 and sign
where indicated with an “X”.

2.     If you are a “U.S. Purchaser”, as defined in Exhibit A, you must complete
and sign Exhibit A “United States Accredited Investor Questionnaire”.

3.     If you are paying for your subscription with funds drawn from a U.S. bank
or Non U.S. source, you may pay by by wire transfer to the Issuer pursuant to
the wiring instructions set out in Exhibit B.

--------------------------------------------------------------------------------

ORGENESIS INC.
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from Orgenesis Inc. (the “Issuer”) a 2% Unsecured Convertible Note
of the Issuer (the “Note”) in the principal amount set forth below. The form of
the Note is attached to this Subscription Agreement as Exhibit C. The Subscriber
agrees to be bound by the terms and conditions set forth in the attached “Terms
and Conditions of Subscription for Note”.

Subscriber Information   Note to be Purchased           Principal Amount of
Note: $125 ________,000       (Name of Subscriber)           Account Reference
(if applicable): _____________________________________________         Total
Subscription Price: $125,000 _________ X   (the “Subscription Amount”, plus wire
fees if (Signature of Subscriber – if the   applicable) Subscriber is an
Individual)                       X     (Signature of Authorized Signatory – if
the   Please complete if purchasing as agent or Subscriber is not an Individual)
  trustee for a principal (beneficial purchaser) (a     “Disclosed Principal”)
and not purchasing as     trustee or agent for accounts fully managed by (Name
and Title of Authorized Signatory – if   it. the Subscriber is not an
Individual)           (SSN or other Tax Identification Number of   (Name of
Disclosed Principal) the Subscriber)               (Address of Disclosed
Principal)       (Subscriber’s Address, including postal or zip     code)  
(Account Reference, if applicable)       (Telephone Number)     (Email Address)
  (SSN or other Tax Identification Number of     Disclosed Principal)

2

--------------------------------------------------------------------------------


Register the Note as set forth below:   Deliver the Note as set forth below:    
        (Name to Appear on Note Certificate)   (Attention - Name)            
(Account Reference, if applicable)   (Account Reference, if applicable)        
        (Street Address, including postal or zip code – no (Address, including
postal or zip code)   PO Boxes permitted)                       (Telephone
Number)       Number and kind of securities of the Issuer     already held,
directly or indirectly, or over     which control or direction is exercised by,
    the Subscriber, if any (i.e., shares, warrants,     options):              
                   

3

--------------------------------------------------------------------------------

ACCEPTANCE

The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
“Agreement”) as of the 10th day of December, 2018 (the “Closing Date”).

ORGENESIS INC.

Per: /s/ Neil Reithinger        Authorized Signatory

4

--------------------------------------------------------------------------------

TERMS AND CONDITIONS OF SUBSCRIPTION FOR NOTE

1.     Subscription

1.1     On the basis of the representations and warranties, and subject to the
terms and conditions, set forth in this Agreement and in the form of Note
attached as Exhibit C to this Agreement, the Subscriber hereby irrevocably
subscribes for and agrees to purchase a Note in the principal amount as set
forth on page 2 of this Agreement for the Subscription Amount shown on page 2 of
this Agreement, which is tendered herewith (such subscription and agreement to
purchase being the “Subscription”), and the Issuer agrees to sell the Note to
the Subscriber, effective upon the Issuer’s acceptance of this Agreement.

1.2     The principal amount of the Note will accrue interest at 2% per annum.
The Note will be an unsecured obligation of the Issuer. The Subscriber hereby
confirms and acknowledges that the Issuer may use the Subscription Amount,
either in part or in full, in any manner as the Issuer deems advisable
including, without limitation, to issue that certain convertible promissory note
in the amount of $1,000,000 to Hemogenyx (or an affiliate thereof). Subject to
Section 3 of the Note, within two (2) years from the date hereof (the
“Conversion Period”), the Subscriber shall be entitled, at its option, to
convert, at any time and from time to time, until payment in full of the Note,
all or any portion of the outstanding principal amount of the Note, plus accrued
and unpaid interest thereon, into either of the following (as shall be
determined by the Subscriber in his discretion):

  1.2.1

Units of the Issuer. The term “Units” shall mean one (1) share (each, a
“Conversion Share”) of the Issuer’s common stock, par value $0.0001 per share
(the “Common Stock”), and one warrant to purchase one share of Common Stock (the
“Warrants”). Each Warrant shall entitle the holder to purchase one share of
Common Stock (the “Warrant Shares”) at an exercise price of $7.00 per share (the
“Exercise Price”), subject to adjustment, and shall be exercisable for a period
of three years from the date hereof.

        1.2.2

shares of capital stock of Hemogenyx at a price per share based on a pre-money
valuation of Hemogenyx of $12,000,000 (the “Hemogenyx Securities”, and
collectively with the Note, Conversion Shares, Warrant and Warrant Shares
referred to herein as the “Securities”).

1.3     In the event the Subscriber does not elect to convert the principal
amount of the Note, plus accrued and unpaid interest thereon, into Hemogenyx
Securities during the Conversion Period, the Conversion Period shall be extended
by an additional one (1) year during which the Subscriber may convert the
principal amount of the Note, plus accrued and unpaid interest thereon, solely
into Units. In no event may the Subscriber convert such amounts into Hemogenyx
Securities after the expiration of the Conversion Period.

1.4     The Subscriber acknowledges that the Note has been offered to the
Subscriber as part of an offering (the “Offering”) in which the Issuer intends
to sell up to an aggregate of $10,000,000 of principal amount of the Notes on
the same terms as set forth in this Agreement.

1.5     All dollar amounts referred to in this Agreement are in lawful money of
the United States of America, unless otherwise indicated.

2.     Payment

2.1     Payment of the Aggregate Subscription Price is required upon submission
of the subscription documents.

5

--------------------------------------------------------------------------------

2.2     The Subscriber acknowledges and agrees that this Agreement, the
Subscription Amount and any other documents delivered in connection herewith
will be held by or on behalf of the Issuer. In the event that this Agreement is
not accepted by the Issuer for whatever reason, which the Issuer expressly
reserves the right to do, the Issuer will return the Subscription Amount
(without interest thereon) to the Subscriber at the address of the Subscriber as
set forth on page 2 of this Agreement, or as otherwise directed by the
Subscriber.

3.     Documents Required from Subscriber

3.1     The Subscriber must complete, sign and return to the Issuer the
following documents:

(a)     this Agreement;

(b)     if the Subscriber is a U.S. Purchaser (as defined in Exhibit A), the
United States Accredited Investor Questionnaire (the “Questionnaire”) attached
as Exhibit A;

(c)     such other supporting documentation that the Issuer or the Issuer’s
Counsel may request to establish the Subscriber’s qualification as a qualified
investor; and

(d)     the Subscriber acknowledges and agrees that the Issuer will not consider
the Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.

3.2     As soon as practicable upon any request by the Issuer, the Subscriber
will complete, sign and return to the Issuer any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities or applicable laws.

3.3     The Issuer and the Subscriber acknowledge and agree that the Issuer’s
Counsel has acted as counsel only to the Issuer and is not protecting the rights
and interests of the Subscriber. The Subscriber acknowledges and agrees that the
Issuer and the Issuer’s Counsel have given the Subscriber the opportunity to
seek, and are hereby recommending that the Subscriber obtain, independent legal
advice with respect to the subject matter of this Agreement and, further, the
Subscriber hereby represents and warrants to the Issuer and the Issuer’s Counsel
that the Subscriber has sought independent legal advice or waives such advice.

4.     Conditions and Closing

The Subscriber acknowledges that the Note will be available for delivery within
five (5) Business Days of the Issuer’s acceptance of the subscription hereunder,
provided that the Subscriber has satisfied the requirements of Section 3 hereof
and the Issuer has accepted this Agreement.

5.     Acknowledgements and Agreements of the Subscriber

The Subscriber acknowledges and agrees that:

(a)     none of the Securities have been or will be registered under the United
States Securities Act of 1933, as amended, (the “1933 Act”), or under any
securities or “blue sky” laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to any U.S. Person (as defined in Section 902 of Regulation S),
except in accordance with the provisions of Regulation S under the 1933 Act
(“Regulation S”), pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act, and in each case only in accordance
with applicable securities laws;

6

--------------------------------------------------------------------------------

(b)     the Issuer has not undertaken, and will have no obligation, to register
any of the Securities under the 1933 Act or any other applicable securities
laws;

(c)    the Issuer will refuse to register the transfer of any of the Securities
to a U.S. Person not made pursuant to an effective registration statement under
the 1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with applicable
laws;

(d)     the decision to execute this Agreement and to acquire the Securities has
not been based upon any oral or written representation as to fact or otherwise
made by or on behalf of the Issuer and such decision is based entirely upon a
review of any public information which has been filed by the Issuer with the
United States Securities and Exchange Commission (the “SEC”) (collectively, the
“Public Record”);

(e)     the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement and the Questionnaire, as applicable, and
agrees that if any of such acknowledgements, representations and agreements are
no longer accurate or have been breached, the Subscriber will promptly notify
the Issuer;

(f)     there are risks associated with the purchase of the Securities, as more
fully described in the Public Record;

(g)     the Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to ask questions of, and receive answers from, the Issuer in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Issuer;

(h)     a portion of the Offering may be sold pursuant to an agreement between
the Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
security on terms as set out in such agreement;

(i)     finder’s fees or broker’s commissions may be payable by the Issuer to
finders who introduce subscribers to the Issuer;

(j)     the books and records of the Issuer were available upon reasonable
notice for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
its legal counsel and/or its advisor(s);

(k)     all of the information which the Subscriber has provided to the Issuer
is correct and complete and if there should be any change in such information
prior to the Closing, the Subscriber will immediately notify the Issuer, in
writing, of the details of any such change;

(l)     the Issuer is entitled to rely on the representations and warranties of
the Subscriber contained in this Agreement and the Questionnaire, as applicable,
and the Subscriber will hold harmless the Issuer from any loss or damage it or
they may suffer as a result of the Subscriber’s failure to correctly complete
this Agreement or the Questionnaire, as applicable;

7

--------------------------------------------------------------------------------

(m)     any resale of the Securities by the Subscriber will be subject to resale
restrictions contained in the securities laws applicable to the Issuer, the
Subscriber and any proposed transferee, including resale restrictions imposed
under United States securities laws and additional restrictions on the
Subscriber’s ability to resell any of the Securities in any other jurisdiction
under applicable securities laws;

(n)     it is the responsibility of the Subscriber to find out what any
applicable resale restrictions are and to comply with such restrictions before
selling any of the Securities;

(o)     the Subscriber has been advised to consult the Subscriber’s own legal,
tax and other advisors with respect to the merits and risks of an investment in
the Securities and with respect to applicable resale restrictions, and it is
solely responsible (and the Issuer is not in any way responsible) for compliance
with:

(i)     any applicable laws of the jurisdiction in which the Subscriber is
resident in connection with the distribution of the Securities hereunder, and

(ii)     applicable resale restrictions;

(p)     there may be material tax consequences to the Subscriber of an
acquisition or disposition of the Securities and the Issuer gives no opinion and
makes no representation to the Subscriber with respect to the tax consequences
to the Subscriber under federal, state, provincial, local or foreign tax laws
that may apply to the Subscriber’s acquisition or disposition of the Securities;

(q)     the Issuer has advised the Subscriber that the Issuer is relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to offer or sell the Securities through a person registered to sell securities
under applicable securities laws, and, as a consequence of acquiring the
Securities pursuant to such exemption, certain protections, rights and remedies
provided by applicable securities laws, including statutory rights of rescission
or damages, may not be available to the Subscriber;

(r)     no documents in connection with the issuance of the Securities have been
reviewed by the SEC or any other securities regulators;

(s)     neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of any of the
Securities;

(t)     there is no government or other insurance covering any of the
Securities;

(u)     hedging transactions involving the Securities may not be conducted
unless such transactions are in compliance with the provisions of the 1933 Act
and in each case only in accordance with applicable securities laws; and

(v)     this Agreement is not enforceable by the Subscriber unless it has been
accepted by the Issuer and the Issuer reserves the right to reject this
Subscription for any reason.

6.     Representations and Warranties of the Subscriber

The Subscriber hereby represents and warrants to the Issuer (which
representations and warranties will survive the Closing) that:

(a)     Unless the Subscriber has completed Exhibit A, the Subscriber is not a
U.S. Purchaser;

8

--------------------------------------------------------------------------------

(b)     the Subscriber is resident in the jurisdiction set out on page 2 of this
Agreement;

(c)     if the Subscriber is resident outside of the United States:

(i)     the Subscriber is knowledgeable of, or has been independently advised as
to, the applicable securities laws having application in the jurisdiction in
which the Subscriber is resident (the “International Jurisdiction”) which would
apply to the offer and sale of the Securities;

(ii)     the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable laws of the International
Jurisdiction or, if such is not applicable, the Subscriber is permitted to
purchase the Securities under applicable securities laws of the International
Jurisdiction without the need to rely on any exemptions;

(iii)     the applicable laws and regulations of the International Jurisdiction
do not and will not require the Issuer to make any filings or seek any approvals
of any kind from any securities regulator of any kind in the International
Jurisdiction in connection with the offer, issue, sale or resale of any of the
Securities;

(iv)     the purchase of the Securities by the Subscriber does not trigger:

  A.

any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

        B.

any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

(v)     the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii), (iii) and (iv)
above to the satisfaction of the Issuer, acting reasonably;

(d)     the Subscriber: (i) has adequate net worth and means of providing for
its current financial needs and possible personal contingences, (ii) has no need
for liquidity in this investment, (iii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities, (iv) is able to bear the economic
risks of an investment in the Securities for an indefinite period of time, and
(v) can afford the complete loss of the Subscription Amount;

(e)     the Subscriber has the legal capacity and competence to enter into and
execute this Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Agreement on behalf of the
Subscriber;

(f)     the entering into of this Agreement and the transactions contemplated
hereby do not and will not result in the violation of any of the terms and
provisions of any law applicable to, and, if applicable, any of the constating
documents of, the Subscriber or of any agreement, written or oral, to which the
Subscriber may be a party or by which the Subscriber is or may be bound;

(g)     the Subscriber has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber;

9

--------------------------------------------------------------------------------

(h)     the Subscriber has received and carefully read this Agreement;

(i)     the Subscriber is aware that an investment in the Issuer is speculative
and involves certain risks, including those risks disclosed in the Public Record
and the possible loss of the entire Subscription Amount;

(j)     the Subscriber has made an independent examination and investigation of
an investment in the Securities and the Issuer and agrees that the Issuer will
not be responsible in any way for the Subscriber’s decision to invest in the
Securities and the Issuer;

(k)     the Subscriber is not an underwriter of, or dealer in, any of the
Securities, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

(l)     the Subscriber is purchasing the Securities for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Subscriber has not
subdivided its interest in any of the Securities with any other person;

(m)     the Subscriber is not aware of any advertisement of any of the
Securities and is not acquiring the Securities as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media, or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;

(n)     the Subscriber has not acquired the Securities as a result of, and will
not itself engage in, any “directed selling efforts” (as defined in Regulation
S) in the United States in respect of any of the Securities which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of any of the Securities, provided, however, that the Subscriber may
sell or otherwise dispose of any of the Securities pursuant to registration of
any of the Securities pursuant to the 1933 Act and any applicable securities
laws or under an exemption from such registration requirements; and

(o)     no person has made to the Subscriber any written or oral
representations:

(i)     that any person will resell or repurchase any of the Securities,

(ii)     that any person will refund the purchase price of any of the
Securities, or

(iii)     as to the future price or value of any of the Securities.

In this Agreement, the term “U.S. Person” will have the meaning ascribed thereto
in Regulation S, and for the purpose of this Agreement includes, but is not
limited to: (a) any person in the United States; (b) any natural person resident
in the United States; (c) any partnership or corporation organized or
incorporated under the laws of the United States; (d) any partnership or
corporation organized outside the United States by a U.S. Person principally for
the purpose of investing in securities not registered under the 1933 Act, unless
it is organized or incorporated, and owned, by accredited investors who are not
natural persons, estates or trusts; or (e) any estate or trust of which any
executor or administrator or trustee is a U.S. Person.

10

--------------------------------------------------------------------------------

(p)     The Subscriber should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations.

(i)     The Subscriber represents that the amounts invested by it in the Issuer
in the offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at< http://www.treas.gov/ofac. In addition, the programs administered by
OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

(ii)     To the best of the Subscriber’s knowledge, none of: (1) the Subscriber;
(2) any person controlling or controlled by the Subscriber; (3) if the
Subscriber is a privately-held entity, any person having a beneficial interest
in the Subscriber; or (4) any person for whom the Subscriber is acting as agent
or nominee in connection with this investment is a country, territory,
individual or entity named on an OFAC list, or a person or entity prohibited
under the OFAC Programs. You are advised that the Issuer may not accept any
amounts from a prospective investor if such prospective investor cannot make the
representation set forth in the preceding paragraph. The Subscriber agrees to
promptly notify the Issuer should the Subscriber become aware of any change in
the information set forth in these representations. The Subscriber understands
and acknowledges that, by law, the Issuer may be obligated to “freeze the
account” of the Subscriber, either by prohibiting additional subscriptions from
the Subscriber, declining any redemption requests and/or segregating the assets
in the account in compliance with governmental regulations. These individuals
include specially designated nationals, specially designated narcotics
traffickers and other parties subject to OFAC sanctions and embargo programs;

(iii)     To the best of the Subscriber’s knowledge, none of: (1) the
Subscriber; (2) any person controlling or controlled by the Subscriber`; (3) if
the Subscriber is a privately-held entity, any person having a beneficial
interest in the Subscriber; or (4) any person for whom the Subscriber is acting
as agent or nominee in connection with this investment is a senior foreign
political figure,2 or any immediate family3 member or close associate4 of a
senior foreign political figure, as such terms are defined in the footnotes
below; and

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.
2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.
3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.
4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

(iv)     If the Subscriber is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Subscriber receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Subscriber represents and warrants to the Issuer that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate

11

--------------------------------------------------------------------------------

7.     Representations and Warranties will be Relied Upon by the Issuer

The Subscriber acknowledges and agrees that the representations and warranties
contained in this Agreement and the Questionnaire, as applicable, are made by it
with the intention that such representations and warranties may be relied upon
by the Issuer and the Issuer’s Counsel in determining the Subscriber’s
eligibility to purchase the Securities under applicable laws, or, if applicable,
the eligibility of others on whose behalf the Subscriber is contracting
hereunder to purchase the Securities under applicable laws. The Subscriber
further agrees that, by accepting delivery of the certificate representing the
Note, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the purchase by the Subscriber of the Securities
and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such Securities.

8.     Acknowledgement and Waiver

The Subscriber has acknowledged that the decision to acquire the Securities was
solely made on the basis of the Public Record. The Subscriber hereby waives, to
the fullest extent permitted by law, any rights of withdrawal, rescission or
compensation for damages to which the Subscriber might be entitled in connection
with the distribution of any of the Securities.

9.     Legending of Securities

The Subscriber hereby acknowledges that, upon the issuance thereof, and until
such time as the same is no longer required under applicable securities laws,
any certificates representing any of the Securities will bear a legend in
substantially the following form:

“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
SECURITIES LAWS.”

The Subscriber hereby acknowledges and agrees to the Issuer making a notation on
its records or giving instructions to the registrar and transfer agent of the
Issuer in order to implement the restrictions on transfer set forth and
described in this Agreement.

12

--------------------------------------------------------------------------------

10.      Collection of Personal Information

10.1     The Subscriber acknowledges and consents to the fact that the Issuer is
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the Offering. The Subscriber acknowledges that its
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) may be included in record
books in connection with the Offering and may be disclosed by the Issuer to: (a)
stock exchanges or securities regulatory authorities, (b) the Issuer's registrar
and transfer agent, (c) tax authorities, (d) authorities pursuant to the PATRIOT
Act (U.S.A.) and (e) any of the other parties involved in the Offering,
including the Issuer’s Counsel. By executing this Agreement, the Subscriber is
deemed to be consenting to the foregoing collection, use and disclosure of the
Subscriber's personal information (and, if applicable, the personal information
of those on whose behalf the Subscriber is contracting hereunder) for the
foregoing purposes and to the retention of such personal information for as long
as permitted or required by applicable laws. Notwithstanding that the Subscriber
may be purchasing the Note as agent on behalf of an undisclosed principal, the
Subscriber agrees to provide, on request, particulars as to the nature and
identity of such undisclosed principal, and any interest that such undisclosed
principal has in the Issuer, all as may be required by the Issuer in order to
comply with the foregoing.

10.2     Furthermore, the Subscriber is hereby notified that the Issuer may
deliver to any government authority having jurisdiction over the Issuer, the
Subscriber or this Subscription, including the SEC and/or any state securities
commissions, certain personal information pertaining to the Subscriber,
including the Subscriber’s full name, residential address and telephone number,
the number of Shares or other securities of the Issuer owned by the Subscriber,
the principal amount of Note purchased by the Subscriber, the total Subscription
Amount paid for the Note and the date of distribution of the Note.

11.     Costs

The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Note will be borne
by the Subscriber.

12.     Governing Law

This Agreement is governed by the laws of the State of Nevada (without reference
to its rules governing the choice or conflict of laws).

13.     Survival

This Agreement, including, without limitation, the representations, warranties
and covenants contained herein, will survive and continue in full force and
effect and be binding upon the Issuer and the Subscriber, notwithstanding the
completion of the purchase of the Securities by the Subscriber.

14.     Assignment

This Agreement is not transferable or assignable.

15.     Severability

The invalidity or unenforceability of any particular provision of this Agreement
will not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.

13

--------------------------------------------------------------------------------

16.     Entire Agreement

Except as expressly provided in this Agreement and in the exhibits, agreements,
instruments and other documents attached hereto or contemplated or provided for
herein, this Agreement contains the entire agreement between the parties with
respect to the sale of the Securities and there are no other terms, conditions,
representations or warranties, whether expressed, implied, oral or written, by
statute or common law, by the Issuer or by anyone else.

17.     Notices

All notices and other communications hereunder will be in writing and will be
deemed to have been duly given if hand delivered or transmitted by any standard
form of telecommunication, including facsimile, electronic mail or other means
of electronic communication capable of producing a printed copy. Notices to the
Subscriber will be directed to the address of the Subscriber set forth on page 2
of this Agreement and notices to the Issuer will be directed to it at the
address of the Issuer set forth on page 3 of this Agreement.

18.     Counterparts and Electronic Means

This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, will constitute an original and all of which
together will constitute one instrument. Delivery of an executed copy of this
Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the Closing Date.

19.     Exhibits

The exhibits attached hereto form part of this Agreement.

20.     Indemnity

The Subscriber will indemnify and hold harmless the Issuer and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaire or in
any document furnished by the Subscriber to the Issuer in connection herewith
being untrue in any material respect, or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Issuer in
connection therewith.

14

--------------------------------------------------------------------------------

EXHIBIT A

UNITED STATES ACCREDITED INVESTOR QUESTIONNAIRE

Capitalized terms used in this Questionnaire (this “Questionnaire”) and not
specifically defined have the meaning ascribed to them in the Private Placement
Subscription Agreement (the “Agreement”) between the Subscriber and the Issuer
to which this Exhibit A is attached.

This Questionnaire applies only to persons that are U.S. Purchasers. A “U.S.
Purchaser” is: (a) any U.S. Person, (b) any person purchasing the Note on behalf
of any U.S. Person, (c) any person that receives or received an offer of the
Note while in the United States, or (d) any person that is in the United States
at the time the Subscriber’s buy order was made or this Agreement was executed
or delivered.

The Subscriber understands and agrees that none of the Securities have been or
will be registered under the 1933 Act, or applicable state, provincial or
foreign securities laws, and the Securities are being offered and sold to the
Subscriber in reliance upon the exemption provided in Section 4(a)(2) of the
1933 Act and Rule 506 of Regulation D under the 1933 Act for non-public
offerings. The Securities are being offered and sold within the United States
only to “accredited investors” as defined in Rule 501(a) of Regulation D. The
Securities offered hereby are not transferable except in accordance with the
restrictions described herein and the Agreement.

The Subscriber represents, warrants, covenants and certifies (which
representations, warranties, covenants and certifications will survive the
Closing) to the Issuer (and acknowledges that the Issuer is relying thereon)
that:

1.     it has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of an investment in the
Securities and it is able to bear the economic risk of loss of its entire
investment;

2.     the Issuer has provided to it the opportunity to ask questions and
receive answers concerning the terms and conditions of the Offering and it has
had access to such information concerning the Issuer as it has considered
necessary or appropriate in connection with its investment decision to acquire
the Securities;

3.     it is acquiring the Securities for its own account, for investment
purposes only and not with a view to any resale, distribution or other
disposition of the Securities in violation of the United States securities laws;

4.     it (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Securities for an indefinite period of time;

5.     if the Subscriber is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):

15

--------------------------------------------------------------------------------


     

a natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds US$1,000,000. For purposes of this category, "net
worth" means the excess of total assets at fair market value (including personal
and real property, but excluding the estimated fair market value of a person's
primary home) over total liabilities. Total liabilities excludes any mortgage on
the primary home in an amount of up to the home's estimated fair market value as
long as the mortgage was incurred more than 60 days before the Securities are
acquired, but includes (i) any mortgage amount in excess of the home's fair
market value and (ii) any mortgage amount that was borrowed during the 60- day
period before the date of the acquisition of Securities for the purpose of
investing in the Securities;

     



a natural person who had an individual income in excess of US$200,000 in each of
the two most recent years, or joint income with their spouse in excess of
US$300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year, or

     



     

a director or executive officer of the Issuer.

6.     if the Subscriber is a corporation, partnership, trust or other entity),
then it satisfies one or more of the categories indicated below (please place an
“X” on the appropriate lines):

   

an organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US$5,000,000;

     



   

a “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of US$5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of US$5,000,000, or, if a self-directed plan, whose investment
decisions are made solely by persons that are accredited investors;

     



a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

     



a trust with total assets in excess of US$5,000,000, not formed for the specific
purpose of acquiring the Securities, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) under the 1933 Act, or
an entity in which all of the equity owners satisfy the requirements of one or
more of the categories set forth in Section 6 of this Questionnaire.

16

--------------------------------------------------------------------------------

7.     it has not purchased the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising;

8.      if the Subscriber decides to offer, sell or otherwise transfer any of
the Securities, it will not offer, sell or otherwise transfer any of such
Securities, directly or indirectly, unless:

(a)     the sale is to the Issuer;

(b)      the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 and 905 of Regulation S under the 1933 Act and in
compliance with applicable local laws and regulations in which such sale is
made;

(c)    the sale is made pursuant to the exemption from the registration
requirements under the 1933 Act provided by Rule 144 thereunder and in
accordance with any applicable state securities or “blue sky” laws;

(d)     the Securities are sold in a transaction that does not require
registration under the 1933 Act or any applicable state laws and regulations
governing the offer and sale of securities; and

(e)    it has, prior to such sale pursuant to subsection (b), (c) or (d),
furnished to the Issuer an opinion of counsel of recognized standing reasonably
satisfactory to the Issuer, to such effect.

9.     it understands and agrees that there may be material tax consequences to
the Subscriber of an acquisition or disposition of the Securities. The Issuer
gives no opinion and makes no representation with respect to the tax
consequences to the Subscriber under United States, state, local or foreign tax
law of the Subscriber’s acquisition or disposition of the Securities;

10.      it consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Questionnaire and the
Agreement;

11.     it is resident in the United States of America, its territories and
possessions or any state of the United States or the District of Columbia
(collectively the “United States”), is a “U.S. Person” as such term is defined
in Regulation S or was in the United States at the time the Securities were
offered or the Agreement was executed; and

12.     except as contemplated in the Agreement, it understands that the Issuer
has no obligation to register any of the Securities or to take action so as to
permit sales pursuant to the 1933 Act (including Rule 144 thereunder).

17

--------------------------------------------------------------------------------

The Subscriber undertakes to notify the Issuer immediately of any change in any
representation, warranty or other information relating to the Subscriber set
forth herein which takes place prior to the closing time of the purchase and
sale of the Securities.

Dated:  ___________ , 2018.

  X   Signature of individual (if Subscriber is an   individual)       X  
Authorized signatory (if Subscriber is not an   individual)           Name of
Subscriber (please print)           Name of authorized signatory (please print)

18

--------------------------------------------------------------------------------

EXHIBIT B
INSTRUCTIONS FOR WIRING FUNDS

ORGENESIS INC.
20271 Goldenrod Lane
Germantown, MD 20876

REMITTANCE INSTRUCTIONS
JP Morgan Chase Bank

Account Name:
Orgenesis Inc.

     Account #:
000000949139307

Wire Routing Numbers:
Domestic – 021000021

International (also referred to as Swift Code) - CHASUS33

ACH Routing Numbers:
022300173

19

--------------------------------------------------------------------------------